DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 25-26 are cancelled.
Claims 13-24 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kerry P. Sisselman (Reg. No. 37,237) on February 2, 2022.

The application has been amended as follows: 
Claims 1-12 (canceled)

Claim 13 (currently amended):  A method for the sequential programming of a household appliance by a user, the method comprising the following steps:
receiving a sequential program by the household appliance from a user;
checking the sequential program for adherence to at least one known appliance limit for the household appliance;
executing a sequence of the sequential program in the household appliance if the checked sequential program adheres to the known appliance limit for the household appliance;
if the checked sequential program violates the known appliance limit for the household appliance, either: 

preventing execution of the sequence of the sequential program in the household appliance; or 

changing a parameter of the sequential program that violates the known appliance limit, so that the known appliance limit for the household appliance is adhered to; 

after changing the parameter of the sequential program, automatically executing the sequence of the sequential program in the household appliance to program the household appliance;

wherein said sequential program is a user-controlled sequential program created or amended by the user.

Claim 14 (previously presented):  The method according to claim 13, wherein the known appliance limit relates to an operating parameter of an actuator of the household appliance.

Claim 15 (previously presented):  The method according to claim 14, wherein the operating parameter relates to the frequency of a switching-on or a switching-off of the actuator.

Claim 16 (previously presented):  The method according to claim 14, wherein the operating parameter relates to a maximum switch-on duration of the actuator.

Claim 17 (previously presented):  The method according to claim 14, wherein the operating parameter relates to a property of a medium that may be controlled by way of the actuator.

Claim 18 (previously presented):  The method according to claim 13, which comprises also checking the sequential program for a predetermined maximum elapsed time.

Claim 19 (previously presented):  The method according to claim 13, which comprises checking the appliance limit during an execution of the sequential program.

Claim 20 (previously presented):  The method according to claim 13, wherein, if the

Claim 21 (previously presented):  The method according to claim 13, wherein the receiving step comprises receiving the sequential program in an optically encoded form.

Claim 22 (currently amended):  A control apparatus for a household appliance, the control apparatus comprising:
an interface configured for receiving a sequential program with a program sequence, said interface accessible by a user and configured to receive said sequential program from the user;
a processor configured to check the sequential program for adherence to at least one known appliance limit for the household appliance and, if the known appliance limit is adhered to, to execute the program sequence of the sequential program in the household appliance;
said processor further configured so that, if the known appliance limit is violated, said processor either:

does not permit execution of the sequence of the sequential program in the household appliance; or 

changes a parameter of the sequential program that violates the known appliance limit, so that the known appliance limit for the household appliance is adhered to; 

	said processor further configured to, after changing the parameter of the sequential program, automatically execute the sequence of the sequential program in the household appliance to program the household appliance;

wherein said sequential program is a user-controlled sequential program created or amended by the user.

Claim 23 (previously presented):  The control apparatus according to claim 22, wherein said interface is an optical interface.

Claim 24 (previously presented):  The control apparatus according to claim 23, wherein said interface is configured for scanning a two-dimensional quick response (QR) code.

Claims 25 - 26 (canceled)


Examiner’s Statement of Reason for Allowance
Claims 13-24 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Park et al. (USPGPUB 2017/0364048) discloses a smart laundry machine, which is capable of easily and inexpensively using the smart laundry machine is disclosed. A further extended type of a smart home appliance, an online system including the same, and a method of using the online system are also disclosed. A method of using an online system includes transmitting user information to a server through an external terminal to log in to the server, the server specifying a home appliance for a remote service based on the user information received from the external terminal and determining whether remote service activation of the specified home appliance is set, HoHA et al. (USPGPUB 2012/0303323) disclosesa home appliance (10) i.e. refrigerator, displaying self-diagnosis state information as a 7-segment image. A service server (60) receives the information displayed as the 7-segment image to analyze a problem state of the home appliance based on the received self-diagnosis state information and to provide service information regarding the analyzed problem state of the home appliance. A recognizing device recognizes the information displayed on the home appliance as the 7-segment image and to transmit the recognized self-diagnosis state information to the service server, and Kim et al. (USPPUB 2012/0090099) disclosed a washing machine including receiving purpose data of laundry, determining an operating course based on the purpose data of the laundry, and controlling washing of the laundry according to the determined operating course. The operating course is determined by confirming a material of laundry and predicting kind and amount of contamination of the laundry based on the purpose data of the laundry, thereby performing proper washing according to the purpose of the laundry whenever washing of the laundry is performed, none of these references taken either alone or in combination with the prior art of record disclose home appliances system, including:
Claim 13, receiving a sequential program by the household appliance from a user;
checking the sequential program for adherence to at least one known appliance limit for the household appliance;
executing a sequence of the sequential program in the household appliance if the checked sequential program adheres to the known appliance limit for the household appliance;
if the checked sequential program violates the known appliance limit for the household appliance, either: 

preventing execution of the sequence of the sequential program in the household appliance; or 

changing a parameter of the sequential program that violates the known appliance limit, so that the known appliance limit for the household appliance is adhered to; and 

after changing the parameter of the sequential program, automatically executing the sequence of the sequential program in the household appliance to program the household appliance;

wherein said sequential program is a user-controlled sequential program created or amended by the user.
Claim 22, an interface configured for receiving a sequential program with a program sequence, said interface accessible by a user and configured to receive said sequential program from the user;
a processor configured to check the sequential program for adherence to at least one known appliance limit for the household appliance and, if the known appliance limit is adhered to, to execute the program sequence of the sequential program in the household appliance;
said processor further configured so that, if the known appliance limit is violated, said processor either:

does not permit execution of the sequence of the sequential program in the household appliance; or 

changes a parameter of the sequential program that violates the known appliance limit, so that the known appliance limit for the household appliance is adhered to; and 

	said processor further configured to, after changing the parameter of the sequential program, automatically execute the sequence of the sequential program in the household appliance to program the household appliance;

wherein said sequential program is a user-controlled sequential program created or amended by the user.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119